207 F.2d 598
NATIONAL LABOR RELATIONS BOARDv.GENERAL SHOE CORP.
No. 11832.
United States Court of Appeals Sixth Circuit.
October 22, 1953.

Geo. J. Bott, A. Norman Somers and Rosanna A. Blake, Washington, D. C., for petitioner.
Bass, Berry & Sims, J. V. Hindman, Nashville, Tenn., for respondent.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the briefs and record and oral argument of counsel;


2
And it appearing that certain of the employer's communications to and interrogations of the employees as to their union membership and activities were accompanied by implied threats of reprisal and promises of economic benefit, thus constituting coercion and restraint upon the employees in their right of self-organization under the National Labor Relations Act, 29 U.S.C.A. § 151 et seq. Cf. National Labor Relations Board v. Superior Company, Inc., 6 Cir., 199 F.2d 39, 43;


3
And it appearing that the findings of the National Labor Relations Board are supported by substantial evidence on the record considered as a whole;


4
It is ordered that the order of the National Labor Relations Board be enforced.